Defendant was convicted upon indictment charging violation of C. S., 4250. From judgment that defendant be imprisoned in the county jail of Forsyth County for a term of eight months, to be worked upon the roads of said county, defendant appealed.
We have examined the twenty-four assignments of error relied upon by defendant upon his appeal to this Court. All are based upon exceptions to the admission or exclusion of evidence. There are no exceptions to the charge of the Court. The assignments of error cannot be sustained. The evidence submitted to the jury is ample to support the verdict. The judgment is affirmed. There is
No error. *Page 872